DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed April 26th, 2022 has been entered. Claims 1-20 are pending. Claims 1, 3-7, 12 and 14-18 have been amended by the Applicant. Applicant’s amendments have overcome claim objections and 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al, US 20190348236 [Oh] in view of Kandatsu et al, US 4880948 [Kandatsu].
Regarding claim 1, Oh discloses (firs.4-15) a switching device (100) for low-voltage or medium- voltage applications comprising:
one or more electric poles (101) [para.0046];
for each electric pole (101), at least a fixed contact (120) and at least a movable contact (140), each movable contact (140) being reversibly movable between a coupled position, at which said movable contact (140) is coupled with a corresponding fixed contact (120), and an uncoupled position, at which said movable contact (140) is separated from said fixed contact (120), where a separation gap is present between said movable contact (140) and said fixed contact (120), when said movable contact (140) is in said uncoupled position; and
for each electric pole (101), at least one arc- diverting element (150) made of electrically insulating material [para.0052], each arc-diverting element (150) of the at least one arc-diverting element being switchable between an inactive position, at which said arc-diverting element (150) is not interposed between a corresponding movable contact (140) and a corresponding fixed contact (120), and an active position, in which at least a portion of said arc-diverting element (150) is interposed between said movable contact (140) and said fixed contact (120) at the separation gap between said movable contact (140) and said fixed contact (120),
 where said arc-diverting element (150) switches from said inactive position to said active position upon a movement of said movable contact (140) from said coupled position to said uncoupled position, and
where said arc-diverting element (150) switches from said active position to said inactive position upon the movement of said movable contact (140) from said uncoupled position to said coupled position.
Oh fails to explicitly disclose at least a portion of said arc-diverting element is interposed lengthwise between said movable contact and said fixed contact at the separation gap between said movable contact and said fixed contact.
Kandatsu discloses (figs. 1-18) a switching device where at least a portion of an arc-diverting element (26) is interposed lengthwise between a movable contact (6) and  a fixed contact (5) at a separation gap between said movable contact (6) and said fixed contact (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the arc-diverting element of Oh with the teaching of Kandatsu, thereby providing an alternative and equally effective means of extinguishing arcs due to the rapid cooling of the arc around the contact points, quickly heighten the arc voltage and limiting the excessive overcurrent thereby decreasing the energy of the arc.
Regarding claim 2, Oh further discloses where said arc-diverting element (150) is driven by said movable contact (140), when moving from said active position to said inactive position.
Regarding claims 3 and 15, Oh further discloses where said arc-diverting element (150), when moving from said inactive position to said active position, reaches said separation gap with a time delay with respect to an instant in which said movable contact (140) separates from said fixed contact (120).
Regarding claim 4, Oh discloses the claimed invention, including a time delay (other words, quickly enters at the time of interruption) [para.0070], however silent on higher than 1 ms.
However, it would have been obvious to one of ordinary skill in the art at the time invention was made to make the delay time higher than 1 ms, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Oh further discloses where for each electric pole (101), at least a lamina of electrically insulating material [para.006], said lamina comprising a fixing portion (151) fixed to a supporting surface (rotating shaft body, 131) and a flexible portion (150) forming the arc-diverting element, where said flexible portion (150) is movable between the inactive position, at which said flexible portion (150) is not bent with respect to said fixing portion (151) and is not interposed between said movable contact (140) and said fixed contact (120), and the active position, in which said flexible portion (150) is bent with respect to said fixing portion (151) and is interposed between said movable contact (140) and said fixed contact (120) at the separation gap between said movable contact (140) and said fixed contact (120).
Regarding claims 6 and 17, Kandatsu further discloses where a shaped plunger (26) of electrically insulating material [col.4, line 63] forms the arc-diverting element (26) and an elastic coupler (32) operatively couples said plunger (26) to a fixed support (25),
where said plunger (26) is reversibly movable between the inactive position, at which said plunger (26) is not interposed between said movable contact (6) and said fixed contact (5), and the active position, in which said plunger (26) is interposed between said movable contact (6) and said fixed contact (5) at the separation gap between said movable contact (6) and said fixed contact (5).
Regarding claims 7 and 18 Kandatsu further discloses where a shaped plunger (26) of electrically insulating material [col.4, line 63] forms the arc-diverting element (26) and an actuating mechanism (24) actuates said plunger (26) and operatively couples with said movable contact (6) by a kinematic chain (21), and
where said plunger (26) is reversibly movable between the inactive position, at which said plunger (26) is not interposed between said movable contact (6) and said fixed contact (5), and the active position, in which said plunger (26) is interposed between said movable contact (6) and said fixed contact (5) at the separation gap between said movable contact (6) and said fixed contact (5).
Regarding claims 8 and 19, Kandatsu further discloses where a plunger (10) is reversibly movable between said inactive position and said active position with opposite rotational movements [see figs.13-14].
Regarding claims 9 and 20, Kandatsu further discloses where said plunger (26) is reversibly movable between said inactive position and said active position with opposite linear movements [see figs.9-10].
Regarding claim 10, Oh further discloses where said movable contact (140) reversibly moves between said coupled position and said uncoupled position with opposite rotational movements.
Regarding claim 12, Oh further discloses where for each electric pole (101), an arc-quenching arrangement (105) is operatively associated to said fixed contact (120) and said movable contact (140), said arc-quenching arrangement (105) including a plurality of shaped arc-quenching plates (105b).
Regarding claim 13, Kandatsu further discloses where said arc-diverting element (26) is made of a degassing material [col.4, lines 32-35].
Regarding claim 14, Oh further teaches a DC or AC electric system comprising a switching device (100).
Regarding claim 16, Oh further discloses where for each electric pole (101), at least a lamina of electrically insulating material [para.OO06], said lamina comprising a fixing portion (151) fixed to a supporting surface (rotating shaft body, 131) and a flexible portion (150) forming the arc-diverting element, where said flexible portion (150) is movable between the inactive position, at which said flexible portion (150) is not bent with respect to said fixing portion (151) and is not interposed between said movable contact (140) and said fixed contact (120), and the active position, in which said flexible portion (150) is bent with respect to said fixing portion (151) and is interposed between said movable contact (140) and said fixed contact (120) at the separation gap between said movable contact (140) and said fixed contact (120).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Kandatsu and further in view of Du et al, CN103531379 [Du].
Regarding claim 11, Oh and Kandatsu  disclose the claimed invention, except where said movable contact reversibly moves between said coupled position and said uncoupled position with opposite linear movements.
Du disclose (figs.1-2) a switching device where a movable contact (21) reversibly moves between a coupled position and an uncoupled position with opposite linear movements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the arrangement of the arc-diverting element of Oh with the teaching of Du, thereby providing a simple structure, small in size, low cost and high response time, equally effective of rapidly extinguishing arcs at the contact points.
Response to Arguments
Applicant's arguments filed April, 26th, 2022 have been fully considered. All relevant arguments have been fully addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833